DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al. (PG Pub. 2020/0,082,846 A1) [hereafter Sakamoto].

As per claim 1, Sakamoto teaches:
A method comprising: determining an event that indicates unexpected shutdown of a hard disk drive comprising first and second controllers that control respective first and second independently-operable actuators, each of the actuators comprising one or more heads that access one or more spinning disks of the hard disk drive; (Sakamoto, ¶ [0023-0025], ¶ [0033], determine power supplied to the disk device is cut, ¶ [0015], a first actuator with a first head and a second actuator with a second head operated independently from each other; first and second head read/write data from/to the magnetic disk; a first controller and a second controller)
while receiving power for the hard disk drive via back-electromotive force of a motor driven by the one or more spinning disks in response to the event, performing a shutdown procedure comprising: (Sakamoto, ¶ [0023], back electromotive force rectifier circuit to rectify the back electromotive force generated by the rotation of SPM when the power to the disk device is cut, ¶ [0033])
causing the first and second controllers to independently move the respective first and second actuators to safe positions; and (Sakamoto, ¶ [0022], retracts the actuators in response to the detected power cut, ¶ [0025], ¶ [0034])
in response to determining the first and second actuators are in safe positions, causing write cache data associated with the first and second controllers to be written to a non-volatile memory (Sakamoto, ¶ [0034-0035], determining when the position of the actuators reach the outer periphery part and determining the completion of the retraction, ¶ [0038], upon the completion of the retraction, data transfer from the DRAM to the FROM is performed)

	Claim 18 is a system claim corresponding to the method claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above, and Sakamoto teaches a motor that spins one or more disks (Sakamoto, ¶ [0018], spindle motor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto, and further in view of Saito, Hiroyoshi (PG Pub. 2017/0,293,440 A1) [hereafter Saito].

As per claim 5, the rejection of claim 1 is incorporated:
Sakamoto does not specifically teach:
wherein causing write cache data associated with the first and second controllers to be written to the non-volatile memory comprises causing write cache data associated with the first and second controllers to be written to different first and second non-volatile memories
However, Saito in an analogous art teaches:
writing cache data to different non-volatile memory depending on the status of a currently used non-volatile memory (Saito, ¶ [0040-0045], multiple FROM’s used in saving cache data based on the status of FROM’s)
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Saito into the method of Sakamoto to provide a method wherein causing write cache data associated with the first and second controllers to be written to the non-volatile memory comprises causing write cache data associated with the first and second controllers to be written to different first and second non-volatile memories.  The modification would be obvious because checking the status of a memory being accessed allows system to determine when to use the memory in storing the cache data.

Allowable Subject Matter
Claims 9-17 are allowed.
Claims 2-4, 6-8, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claim 9, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  The closest prior art cited by the examiner is Sakamoto.  Sakamoto teaches retracting multiple independently operabgle actuators during the detected power loss event for the storage device and storing the cache data to a non-volatile memory.  Sakamoto, nor any other reference cited by the examiner, however, fail to disclose “a first and second system on a chip (SoC) that control respective first and second independently-operable actuators, each of the actuators comprising one or more heads that access one or more spinning disks of the apparatus; one or more data busses that facilitate communication between the first and second SoC; one or more power devices coupled to the first and second SoC”.

	Claims 10-17 depend either directly or indirectly on claim 9 and are allowable as a result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 9,971,545 B1 discloses a storage media capable of utilizing an auxiliary power to determine if the head contains the data to be written to a memory location and storing the data to the memory location during a non-ordered shut-down.
PG Pub. 2018/0,059,970 A1 discloses a storage device comprising more that two head and saving the volatile data using a power loss protection by retracting the heads to a position away from the disk and saving the data.
PG Pub. 2012/0,151,162 A1 discloses a hard disk drive with a power loss detection circuit to provide a power loss signal and initiate a safeguard operations using the shutdown power in response to the power loss signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 26, 2022